DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on November 23, 2021.

The application has been amended as follows (additions are underlined and deletions are  


1. (Currently Amended) An acoustic absorption structure comprising:  
an exterior surface configured to be in contact with a medium through which sound waves travel; and
 an interior surface, on the opposite side to the exterior surface, 
said acoustic absorption structure comprising, from the exterior surface towards the interior surface in the following order, 
a porous layer; 
a cellular layer comprising a plurality of side-by-side cells; and 
a reflective layer, 

wherein each cell comprises at least one exterior annular canal opening toward the porous layer [[,]] and delimited by two concentric first lateral walls, each first lateral wall comprising a first edge, connected to the porous layer, and a second edge, distant from the porous layer, wherein the first edges of the first lateral walls are distant from one another and the second edges of the first lateral walls are connected by a first crest line or by a first bottom, 
wherein the cell comprises at least one interior annular canal, delimited by two concentric second lateral walls and the reflective layer, each second lateral wall comprising a first edge, connected to the reflective layer, and a second edge, distant from the reflective layer, wherein the first edges of the second lateral walls are distant from one another and the second edges of the second lateral walls are connected by a second crest line or by a second bottom, and 
wherein at least one of the two concentric second lateral walls or the second bottom comprises at least one orifice allowing each interior annular canal to communicate with the exterior surface.

5. (Currently Amended) The acoustic absorption structure according to claim 1, wherein the cell comprises a plurality of concentric interior annular canals including the at least one interior annular canal.




6. (Currently Amended) The acoustic absorption structure according to claim 1, wherein the second crest line and/or the second bottom are against the porous layer.

7. (Currently Amended) The acoustic absorption structure according to claim 1, wherein the cell comprises a plurality of concentric exterior annular canals including the at least one exterior annular canal,
wherein the cell comprises a plurality of concentric interior annular canals including the at least one interior annular canal, and
wherein the cell comprises an alternation of the exterior annular canals and of the interior annular canals.


Allowable Subject Matter
In view of the above amendments, claims 1-3, 5-10, and 12-14 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to an acoustic absorption structure including a cellular layer, a porous layer, and a reflective layer.  The cellular layer includes an array of cells made up of concentric annular canals that advantageously allow the structure to attenuate noise over a broad spectrum in a manner similar to prior art panels but with a reduced thickness.  Applicant's most recently filed amendments overcome the rejections previously applied under 35 U.S.C. 112(b) and the previously-applied objections to the figures are withdrawn in view of Applicant's explanation, filed October 12, 2021.  The 
The most similar prior art of record is presented by Wente (US Pat. No. 2,153,357) in view of Parkinson (US Pat. No. 2,177,393), and Corin (PE 3242293 A1).  Although Wente and Parkinson may render obvious a structure with layers that can be construed as corresponding to the recited porous, cellular, and reflective layers, the cells in the prior art structure do not include an orifice that allows their interior canals to communicate with the exterior surface, particularly as the claimed layers are now required to be arranged in the recited order and to be connected as claimed, and no apparent reason is provided to motivate one of ordinary skill in the art to make such a structure.  Additionally, while Corin does teach a structure including multiple cells made up of alternatingly-facing annular canals, Corin's cells are arranged in a stacked configuration rather than side-by-side.  Therefore, the claimed invention is allowable because it is neither anticipated nor rendered obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784